Citation Nr: 0403195	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-09 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus and post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.


REMAND

The veteran's claims file contains statements from two VA 
doctors, both dated in July 2002.  In the earlier statement, 
a VA doctor noted that the veteran's "PTSD is affecting his 
hypertension."  In the later statement, a second VA doctor 
indicated that, while the veteran's hypertension was not 
"entirely due to PTSD," it was "clear that emotional 
stress or manifestations of his PTSD will produce elevations 
of his blood pressure."  These statements indicate the 
possibility of a causal link between the veteran's PTSD and 
his hypertension, thus rendering a VA examination, with an 
etiology opinion, "necessary" under 38 U.S.C.A. § 5103A 
(West 2002).

In this regard, the Board notes that a VA examination was 
conducted in July 2002, and this examination report contains 
an etiology opinion regarding the possibility of a 
relationship between the veteran's type II diabetes mellitus 
and his hypertension.  This examination report, however, is 
inadequate in two respects.  First, the examiner clearly 
indicated that he had not reviewed the veteran's claims file.  
Second, and no less significantly, the examiner provided no 
opinion whatsoever as to the existence of a causal link 
between the veteran's PTSD and his hypertension.  This 
examination report is therefore incomplete, and a more 
thorough examination is necessitated.

Accordingly, this case is REMANDED to the RO for the 
following action:  



1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claim.  By this letter, the 
RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should provide the 
veteran with a VA cardiovascular 
examination to address the nature and 
etiology of his hypertension.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  Based on the claims 
file review and the examination results, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that the veteran's 
hypertension is in any way etiologically 
related to his service-connected type II 
diabetes mellitus or PTSD.     All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, after ensuring that all 
requested development has been completed 
satisfactorily, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
hypertension, to include as secondary to 
his service-connected type II diabetes 
mellitus and PTSD.  If the determination 
of this claim remains unfavorable to the 
veteran, the RO should furnish him with a 
Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003) included) and afford him a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


